Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  a “:”  is used in the paragraphs beginning with “execute control…” “manage a…” and “execute determination…”  it appears that some or all of these may have been typos and are meant to be “;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A game system which executes a match-up game among a plurality of players using player characters set in a game space and which provides a terminal with information related to the match-up game, the game system comprising a processor programmed to:
execute control processing related to the match-up that uses the player characters among the plurality of players:
manage a specific item that is acquired by the player characters during the match-up game:
execute determination processing for repetitively determining whether or not each of the player characters satisfies a determination criterion related to the specific item in each given period during the match-up game:
when the processor has executed the determination processing and determined that a player character among the player characters does not satisfy the determination criterion at an end timing of the given period, execute participation-limiting processing for limiting participation in the match-up game by the player character; and
change a prerequisite related to the specific item in the determination processing to be disadvantageous to the player characters or change the determination criterion to be disadvantageous to the player characters as compared to a determination criterion in previous determination processing every time the end timing arrives.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as control of a player character, management of specific items, determining whether or not a determination criterion has occurred, executing participation limiting processing and changing prerequisites could occur entirely within a tabletop role playing game by tracking interactions and locations of characters and their relation to specific items with pen and paper and performing determinations mentally and applying participation limiting by a game master.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.

Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
A game system comprising a processor does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-11 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as 
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recites the limitation “the specific items".  There is insufficient antecedent basis for this limitation in the claim.  Although claim 1 claims “a specific item”, there is no antecedent basis for a plurality of specific items.  As best understood by examiner, applicant is attempting to claim that there are multiple identical instances of the specific item.
from the given provided item to other provided item”.  This limitation is not understood by examiner.  As best understood, the provided items are of a plurality of types, they are not types themselves.  If provided items ARE “types”, then it is unclear what the differentiation between these two terms are.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Deursen (US 20070111789).
In re claims 1 and 12 Van Deursen discloses
Execute control processing related to the matchup that uses the player characters among the plurality of players (paragraph 14, figure 8 #10 14.  Each player has an avatar which is the player character)
Manage a specific item that is acquired by the player characters during the matchup game (figure 7 #16, paragraph 16, the chairs are the specific item, it is noted by examiner that as per the interpretation of claims 2 and 5 there may be a plurality of instances of the specific item)
Execute determination processing for repetitively determining whether or not each of the player characters satisfies a determination criterion related to the specific item in each given period during the matchup game (paragraph 17, figures 3-8, the determination criterion is which players possess one of the chairs, this occurs repeatedly, as described in paragraph 18 wherein another round occurs)
When the processor has executed the determination processing and determined that a player character among the player characters does not satisfy the determination criterion at the end timing of the given period, execute participation limiting processing for limiting participation in the match up game by the player character (paragraph 17, those which do not satisfy the determination criterion are eliminated)
Change a prerequisite related to the specific item in the determination processing to be disadvantageous to the player characters or change the determination criterion to be disadvantageous to the player characters as compared to a determination criterion in previous determination processing every time the end timing arrives (figure 7, paragraph 18.  The number of musical chairs available is reduced from 4 to 2, and then a final round reduces the number of chairs from 2 to 1.  A reduced number of chairs is disadvantageous to the player characters, as the chairs allow for the players to advance)
In re claim 2, Van Deursen discloses the determination processing is executed to determine whether or note ach of the player characters acquires the specific item, set the number of the specific items that can be acquired by each of the player characters to be smaller than the number of the player characters continuously participating in the match-up game among the player 
In re claim 4, Van Deursen discloses change a possessed state of the player character among the player characters possessing the specific item from the possessed state to an unpossessed state where the player character does not possess the specific item every time the determination processing is executed and rearrange the specific item in the possession of the player character during the possessed state in the game space in order to be acquirable by the player characters (figure 7, paragraph 18.  After the first round is completed, the player characters lose possession of the chairs, and the remaining chairs are rearranged)
In re claim 5, Van Deursen discloses the processor is programmed to change the number of specific items capable of being acquired and possessed by each of the player characters depending on a game status (paragraphs 17 and 18, the game status is the particular round which is occurring as well as the number of player characters remaining, which affects how many chairs are remaining)
In re claim 6, Van Deursen discloses when a given provided item is specified as the specific item from a provided item group including provided items of a plurality of types which are provided during the match-up game, change a type of the specific item from the given provided item to other provided item at a given timing (this limitation is not fully understood by examiner as set forth in the 112 above.  As best understood by examiner this is stating that the specific item changes between rounds.  Van Deursen paragraphs 17 and 18 and figures 3-8 teach changing the specific item from being 4 chairs to being 2 chairs.  This would mean that they would be of the type of having 4 chairs to the type which has 2 chairs.)

In re claim 9, Van Deursen discloses suggest to the player in each given period a remaining time until an end timing of the given period (paragraph 4, the music is played until the time period ends at which point the music stops, this would be a suggestion that the end timing has been reached and there is no more remaining time)
In re claim 10, Van Deursen discloses execute display control for making the player among the plurality of players who operates the player character which differs from part of the player characters having acquired and possessing the specific item aware of possession of a specific item by the operated player characters (figures 5 and 6, the player characters which possess the chair are placed on top of the chairs within the display)
In re claim 11, Van Deursen discloses control an end timing of the given period that repetitively arrives in accordance with a game status (paragraph 4, the end timing is controlled by the stopping of the music which is a game status)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Deursen in view of Hyra (US 20060261557)

In re claim 8, Hyra discloses grant a given privilege to the player character satisfying a given second condition among part of the player characters having satisfied the determination criterion during the given period (paragraph 85, “this character can receive a +2 ATK value and +2 DEF bonus and unlimited, immediate reloads of a ranged confrontation”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THOMAS H HENRY/               Examiner, Art Unit 3715